     Case 1:20-cv-00230-NONE-BAM Document 19 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAISY DALRYMPLE,                                 Case No. 1:20-cv-00230-NONE-BAM
12                      Plaintiff,                    ORDER RE STIPULATION FOR
                                                      FURTHER EXTENSION OF TIME TO
13          v.                                        FILE DISMISSAL
14   FCA US LLC; FRESNO CHRYSLER                      (Doc. No. 18)
     JEEP, INC.; and DOES 1-20, inclusive,
15
                        Defendants.
16

17

18          On May 21, 2020, the parties filed a notice of settlement of this action. (Doc. No. 9.)
19   Pursuant to Local Rule 160, the Court ordered the parties to file appropriate papers to dismiss or
20   conclude this action no later than August 19, 2020. (Doc. No. 10.)
21          On August 19, 2020, the parties filed a stipulation seeking an extension of time to file
22   dismissal documents. (Doc. No. 11.) The Court granted the request and extended the deadline
23   for the parties to file documents to dismiss or conclude this action to October 19, 2020. (Doc.
24   No. 12.)
25          On October 16, 2020, the parties filed a second stipulation seeking a further extension of
26   time to file dismissal documents.   (Doc. No. 15.) The Court granted the second request and
27   extended the deadline to file dismissal to January 18, 2021. (Doc. No. 17.) Additionally, the
28
                                                      1
     Case 1:20-cv-00230-NONE-BAM Document 19 Filed 01/06/21 Page 2 of 2


 1   Court cautioned the parties that additional extensions of time would not be granted absent a

 2   demonstrated showing of good cause. (Id.)

 3              On January 5, 2021, the parties filed a third stipulation seeking a further extension of time

 4   to file dismissal documents. (Doc. No. 18.) The parties explain that additional time is necessary

 5   because Plaintiff’s lead counsel was unable to finalize the settlement before “abruptly leaving the

 6   firm on December 23, 2020 without two-weeks’ notice or any information as to the status of his

 7   cases.” (Id. at 2.) Plaintiff’s firm’s counsel has “tried to catch up to speed and is currently

 8   working with Defendant’s counsel to finalize settlement terms.” (Id.) Despite diligent efforts, the

 9   parties are still working to complete all the terms of the settlement agreement. The parties

10   indicate that the subject vehicle has not been surrendered. Once that is complete, Defendant will

11   provide Plaintiff with the agreed-upon settlement amount and Plaintiff will dismiss the case

12   within ten days of payment. The parties hope to complete this process in the next ninety-one (91)

13   days and request that the Court extend the time to file dismissal documents to April 19, 2021. (Id.

14   at 2-3.)

15              Pursuant to the parties’ stipulation, and good cause appearing, the deadline to file

16   documents to dismiss or conclude this action in its entirety is HEREBY EXTENDED to April 19,

17   2021. The parties are cautioned that the failure to comply with this order may be grounds for the

18   imposition of sanctions on counsel or parties who contributed to the violation of this order. See

19   Local Rules 160 and 172. The parties are again cautioned that additional extensions of time will

20   not be granted absent a demonstrated showing of good cause which will be narrowly construed.
21
     IT IS SO ORDERED.
22

23       Dated:       January 6, 2021                             /s/ Barbara   A. McAuliffe             _
                                                              UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          2
